Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Amendment filed 7/28/2022.
Claims 16-35 are pending for this examination.
Claims 1-15 were cancelled.

Terminal Disclaimer 
The terminal disclaimer filed on 7/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,150,835 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 16-35 are allowed.  

The following is an examiner’s statement of reasons for allowance: 
	Prior art teaches systems and methods for implementing a buffer to write data to memory wherein the writes are done using word lines, however, the prior art does not fairly teach or suggest, individually or in combination, a system and method wherein data is written to memory using a buffer where in response to receiving from a host the first write command using the timing as claimed with data being written into memory cells connected to a first word line, writing data into the memory cell connected to a second word line, and writing data into the memory cells connected to the first word line again as claimed.  More specifically, Examiner finds the method in writing data to the memory cells of the memory with the timing and usage of word lines as being claimed to be sufficiently different from other prior art systems.  The prior art of record neither anticipates nor renders obvious the above recited combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nanjou et al. (US 2010/0199025) teaches a memory system where word lines are connected to memory cells of the memory to allow for read/write operations to the memory cell.
Suzuki et al. (US 8,717,842) teaches a DRAM memory system with multiple ports, wherein word lines and bit lines are associated with the ports to allow for read/write operations to memory.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183